Case 1:19-cv-05564-DLC Document 21rk-Filed-O4/ 7/20-~-Page-2-0f9- <r

   

 

 

 

UNITED STATES DISTRICT COURT WEY ID
SOUTHERN DISTRICT OF NEW YORK ee
— — ed 22-)2023 |
SIMONE WILLIAMS, |
piamitr 4 PROPOSED AMENDED
aint, STIPULATION OF
-ageinst- CONFIDENTIALITY AND

PROTECTIVE ORDER
CITY OF NEW YORK, et al.,

19-CV-5564 (DLC)

Defendants.

 

WHEREAS, pursuant to Rule 26 of the Federal Rules of Civil Procedure,
Defendant City of New York must disclose certain documents and information to plaintiff;

WHEREAS, pursuant to Rules 33 and 34 of the Federal Rules of Civil
Procedure, plaintiff may seek certain documents and information from defendant City pursuant
to plaintiffs discovery demands in this action;

WHEREAS, defendant City deems this information and these documents
confidential, private and/or subject to a law enforcement and/or governmental privileges and/or
other applicable privileges;

WHEREAS, the parties may seek certain documents and information from non-
parties to this Action that contain confidential, non-public, proprietary, commercially sensitive,
and/or private information of an individual or entity;

WHEREAS, good cause exists for the entry of an order pursuant to Rule 26(c) of
the Federal Rules of Civil Procedure;

WHEREAS, defendant City objects to the production of certain documents

unless appropriate protection for their confidentiality is assured,

 
Case 1:19-cv-05564-DLC Document 21-1 Filed 01/17/20 Page 2 of 9

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the attorneys for plaintiff and all defendants that documents shall be produced in

accordance with the terms set forth below:

I.

This “Action” shail mean Simone Williams v. City of New York, et al., 19

Civ. 5564 (DLC), filed in the Southern District of New York,

2.

As used herein, without waiving the right to later interpose objections

concerning these documents, “Confidential Materials” shall mean:

(A)

(B)

(C)

(D)
(E)

(F)

New York City Department of Correction (“DOC”)
employment/personnel and disciplinary-related records, and records of
investigations regarding the conduct of Members of Service of the DOC
conducted by the DOC, the Investigation Division (“ID”), or other
agencies;

DOC training materials, including, but not limited to documents,
directives, operation orders, command level orders and lesson plans;

Any DOC documents produced as part of municipal liability discovery;
Any video taken with a DOC issued camera or by a member of DOC;
Names and addresses of non-party individuals/witnesses who have been
identified and/or disclosed by defendant City to the extent such
information is within defendant City’s possession;

Any materials by a party or non-party as provided for in this Order, which
contain confidential, non-public, proprietary, commercially sensitive,
and/or private information of an individual or entity, including information

that constitutes confidential financial information of an individual, trade

 
Case 1:19-cv-05564-DLC Document 21-1 Filed 01/17/20 Page 3 of 9

secrets, confidential financial or business plans and strategies, or other
highly sensitive, personal or proprietary information that may cause
competitive, commercial or financial injury if disclosed beyond the
disclosure permitted by this Order. This applies to any information copied
or extracted from such materials, as well as all copies, excerpts,
summaries, or compilations thereof, plus testimony, conversations, or
presentations by the non-parties or their counsel in Court or in any other
setting that might reveal such information.

(G) Other documents and information that may in good faith, during the
pendency of this litigation, be designated “Confidential Materials” by
defendant City, non-parties to this Action, or the Court;

3. The documents and information as defined in Paragraphs 2(A)-(G) shall

not be deemed “Confidential Materials” to the extent, and only to the extent, that they are: (a)
obtained by plaintiff from sources other than defendant City or non-parties producing documents
pursuant to Paragraphs 2(F) and 2(G), or (b) are otherwise publicly available.
4, Defendant City shall designate particular documents “Confidential
Materials” by labeling such documents “Confidential” and/or by designating such documents by
Bates number in a writing directed to plaintiff's counsel.

5, Non-parties producing documents pursuant to Paragraphs 2(F) and 2(G)
shall designate particular documents “Confidential Materials” by labeling such documents
“Confidential “ and/or by designating such documents by Bates number in a writing directed to

plaintiff's or defendants’ counsel.

6. Defendant City shall have a reasonable time to inspect and designate as

 
Case 1:19-cv-05564-DLC Document 21-1 Filed 01/17/20 Page 4 of 9

“Confidential Materials” documents sought from third parties except for those documents
produced by a non-party pursuant to Paragraphs 2(F) and 2(G) and labeled “Confidential”
pursuant to Paragraph 5.

7. Any documents produced by a non-party by request or pursuant to a
subpoena in this Action and that are designated as Confidential Materials by defendant City or
by a non-party producing documents pursuant to Paragraphs 2(F) and 2(G) shall be governed by
the terms of this Amended Stipulation of Confidentiality and Protective Order.

8. Defendant City and any non-party producing documents pursuant to
Paragraphs 2(F) and 2(G) reserve the right to designate any document “Confidential” pursuant to
this Amended Stipulation of Confidentiality and Protective Order if necessary after production of
such documents to Plaintiff.

9. Inadvertent production of any document or information which is
privileged, confidential, and/or was prepared in anticipation of litigation, is otherwise immune
from discovery, shall not constitute a waiver of any privilege or confidentiality or of another
ground for objecting to discovery with respect to that document, or its subject matter, or the
information contained therein, or of the disclosing party’s or non-party’s right to object to the use
of any such document or the information contained therein during any proceeding in this
litigation or otherwise.

10. If a party objects to the designation of particular documents as
“Confidential Materials,” that party shall state such objection in writing to the designating party
cr non-party, and the parties or non-parties shall endeavor in good faith to resolve such an
objection. If such an objection cannot be resolved, then, within fifteen (15) days of receiving the

response to the objection to the material’s classification as confidential, the objecting party shall

 
Case 1:19-cv-05564-DLC Document 21-1 Filed 01/17/20 Page 5 of 9

seek judicial intervention. Any such materials or information shall remain confidential until the
parties or non-parties resolve the objection or there is a resolution of the designation by the

Court.

11. Confidential Materials may not be used for any purpose other than for the
preparation or presentation of this Matter.

12. The parties shall not disclose the Confidential Materials to any person
other than a party, an attorney of record for that party, or any member of the staff of that
attorney’s office, except under the following conditions:

a. Disclosure may be made only if necessary to the preparation or presentation of
the party’s case in this Matter, to those individuals described in the
subparagraphs below.

b. Disclosure before trial may be made only to a party, to an expert who has been
retained or specially employed by a party’s attorney in anticipation of
litigation or preparation for this Matter, to a witness at deposition, or fo the
Court.

c. Before any disclosure is made to a person listed in subparagraphs (a) and (b)
above (other than to the Court), the disclosing party’s attorney shall provide
each such person with a copy of this Amended Stipulation of Confidentiality
and Protective Order for review, and such person shall consent in writing, in
the form annexed hereto as Exhibit A, not to use the Confidential Materials
for any purpose other than in connection with the prosecution of this case and

not to further disclose the Confidential Materials except in testimony taken in

 
Case 1:19-cv-05564-DLC Document 21-1 Filed 01/17/20 Page 6 of 9

this case.

13. Deposition testimony and exhibits concerning any Confidential Materials
which reveals the contents of such materials shall be deemed confidential, and the transcript of
such testimony, together with any exhibits referred to therein, shall be separately bound, with a
cover page prominently marked “CONFIDENTIAL.” Such portion of the transcript shall be
deemed to be Confidential Materials within the meaning of this Amended Stipulation of
Confidentiality and Protective Order,

14, If any paper which incorporates any Confidential Materials or reveals the
contents thereof is filed in this Court, those portions of the papers shall be filed under seal, in

accordance with the rules of the District Court in which the Matter is filed and/or the Individual

Rules of the judge to whom the papers are directed.

  
 
  

 

i jent to protect the interests of parties
tion-parties, the parties may file redacted documents without further order of the Court.

16. Within 30 days after the termination of this Action, including any appeals,
the “Confidential Materials,” including all copies, notes, and other materials containing or
referring to information derived therefrom (other than the Court’s copies of such materials), shall
be returned to defendants’ or non-party’s attorneys or, upon defendants’ or non-party’s
attorneys’ consent, destroyed, and all persons who possessed such materials shail verify their
return or destruction by affidavit furnished to defendants’ or non-party’s attorney; except that
plaintiff's counsel shall retain one copy of the Confidential Materials, and any Confidential

Materials containing plaintiff's attorney work product, to the extent required to comply with

 
Case 1:19-cv-05564-DLC Document 21-1 Filed 01/17/20 Page 7 of 9

applicable law or regulation, so long as appropriate and reasonable safeguards (at least as
stringent as those used to protect plaintiffs own information of like nature) are imposed to
prevent the use of the Confidential Materials for any other purpose. Confidential Materials which
were uploaded to a database or review platform, including any backups, and which cannot
reasonably be deleted, must be quarantined and secured to prohibit access to the Confidential
Materials.

17. Nothing in this Amended Stipulation of Confidentiality and Protective
Order shall be construed to mit Defendant City’s use of its own Confidential Materials in any
manner,

18. This Amended Stipulation of Confidentiality and Protective Order will
survive the termination of the litigation and will continue to be binding upon all persons to whom
Confidential Materials are produced or disclosed, All documents or information that have been
deemed confidential pursuant to this order, including all copies and non-conforming copies
thereof, shall remain confidential for all time. Once the Matter has been resolved, including all
appeals, the Confidential Materials, including all copies and non-conforming copies thereof,
shall not be used by Plaintiff or anyone receiving confidential documents pursuant to paragraph
11 herein, for any purpose without prior Court approval.

19. This Amended Stipulation of Confidentiality and Protective Order
supersedes the October 21, 2019 Stipulation of Confidentiality and Protective Order entered in
this Action (ECF No. 16), and shall be binding upon the parties immediately upon signature and

shall be submitted to the Court for entry as an Order.

 
Case 1:19-cv-05564-DLC Document 21-1 Filed 01/17/20 Page 8 of 9

20. The terms of this Amended Stipulation of Confidentiality and Protective

Order shail be binding upon all current and future parties to this Matter and their counsel.

ANDREW B. STOLL JAMES E. JOHNSON
Attorney for Plaintiff Corporation Counsel of the City of New York
_ Still, Glickman & Bellina, LLP Attorneys for Defendants City, Spry, and
300 Cadman Plaza West, 42" Floor Dockery
Brooklyn, New York 11201 1000 Church Street, Rm. 3-227

New York, New York 10007

By: By: CAA

Andrew B. Stoll Angharad Wilson

SO ORDERED:

 

HON. DENISE L. COTE
UNITED STATES DISTRICT JUDGE

Dated:

 
Case 1:19-cv-05564-DLC Document 21-1 Filed 01/17/20 Page 9 of 9

EXHIBIT A

The undersigned hereby acknowledges that s/he has read the Amended Stipulation of
Confidentiality and Protective Order dated 2020, entered into the Matter
entitled Simotie Williams v. Gity of New York, et al, 19 Civ. 5564 (DLC), and understands the
terms thereof, The undersigned agrees not to use the Confidential Materials defined therein for
any purpose other than in connection with the prosecution of this case, and will not further

disclose the Confidential Materials except in testimony taken in this case.

Date: Signature:

 

Print Name:

 

Occupation:

 

 
